Opinion by
Willson, J.
§ 775. Conclusions' of judge; failure to file, cause for reversal, when; case stated. This suit was tried by the judge without a jury, and judgment was rendered against appellant, who was the defendant in the court below. Two days after the rendition of judgment, appellant requested the judge to state in writing his conclusions of fact and law and file the same in the cause, in accordance with article 1333, Revised Statutes. This request the judge failed to comply with, for what reason is not disclosed by the record. The term of the court did not adjourn for several days after the request was made. There is no statement of facts in the record. Held: It was the duty of the judge to give appellant the benefit of the statement requested. The law entitled him to it, if requested within a reasonable time after the trial, and if no good reason existed for not granting it. In the absence of anything to the contrary, we think the request, in this instance, was made within a reasonable time, and no excuse whatever appears for not complying with it. As far as we can judge from the record, appellant, without fault on his part, has been deprived of an important legal right, the only remedy for which deprivation is to set aside the judgment and remand the cause for a new trial. [Ante, § 221; City Nat. Bank v. Stout, 61 Tex. 571.]
Reversed and remanded.